Citation Nr: 0913993	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a chronic a low back disorder to 
include as secondary to service-connected left hip 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1983 to April 
1984.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history

In an unappealed March 1990 decision, the Board denied the 
Veteran's claim for entitlement to service connection for a 
low back disorder to include as secondary to a service-
connected left hip disability.  

In an unappealed September 2002 decision, the Board denied 
the Veteran's claim to reopen entitlement to service 
connection for a low back disorder to include as secondary to 
a service-connected left hip disability.

The Veteran's August 2004 claim to reopen his claim for 
entitlement to service connection for a low back disorder was 
denied in the October 2005 rating decision.  The Veteran 
disagreed and perfected an appeal.

In March 1990 and May 2002, the Veteran and his 
representative presented evidence and testimony at hearings 
at the RO before Veterans Law Judges (VLJ).  Transcripts of 
those hearings have been associated with the Veteran's VA 
claims folder.

Issue not in appellate status

In his August 2004 claim, the Veteran also sought an 
increased disability rating for service-connected residuals 
of a left hip stress fracture currently evaluated as 20 
percent disabling effective September 30, 2004.  In his March 
2006 VA Form 9 substantive appeal, the Veteran stated that he 
was only raising the issue of whether new and material 
evidence had been submitted sufficient to reopen his claim 
for entitlement to service connection for a low back 
disorder.  Thus, an appeal was not perfected to the issue 
seeking an increased disability rating for the service-
connected left hip disability.  See 38 C.F.R. § 20.202 
(2008).  Moreover, the Veteran's representative stated in the 
March 2009 brief in support of the Veteran's claim that it 
was the Veteran's intention to proceed only on the issue of 
whether new and material evidence had been submitted in 
support of his claim for service connection.  Thus, the Board 
finds that the issue for entitlement to an increased 
disability rating for a left hip disability is not in 
appellate status.


FINDINGS OF FACT

1.  In an unappealed March 1990 decision, the Board denied 
service connection for a low back disorder.

2.  Evidence received since the March 1990 decision raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a low back disorder.

3.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran's low back 
disorder was not aggravated or caused by his service-
connected left hip disability.  


CONCLUSIONS OF LAW

1.  The March 1990 decision denying service connection for a 
low back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

2.  Since the March 1990 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  Entitlement to service connection for a low back disorder 
to include as secondary to a service-connected left hip 
disability is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a low back disorder, 
contending that his service-connected left hip causes a gait 
which has resulted in lumbar spine degenerative disc disease 
(DDD) or a lumbar strain.  As was described in the 
Introduction, the claim was previously denied in an 
unappealed Board decision.  Before considering the claim on 
the merits, the Board must initially determine whether new 
and material evidence has been received which is sufficient 
to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  The Board will first address 
preliminary matters.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

In this case, the RO sent the Veteran a letter dated October 
2004 in which the Veteran was informed that he was notified 
of a decision which denied service connection for a low back 
disorder on December 3, 1987, and that the decision was 
final.  The Veteran was further informed that in order to 
reopen his claim, he needed to present new and material 
evidence, and was informed what constituted new and material 
evidence.  The Board notes that the language used in the 
letter substantially follows the regulatory language of 
38 C.F.R. § 3.156.  See the Board's discussion below.  
Additionally, the letter explained what evidence the Veteran 
needed to submit in order to substantiate his claim to 
reopen.

The October 2004 letter also informed the Veteran what was 
required to substantiate a claim for service connection.  
Specifically, the Veteran was informed that the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.  The October 2004 notice was prior 
to the date of the last adjudication of the Veteran's claim.  
Thus, the Veteran had a meaningful opportunity to participate 
in the adjudication of his service connection claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

In addition, the letter notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was specifically informed of how VA 
determined a disability rating and an effective date in a 
March 2006 letter.  

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence. 
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002).

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  In 
The March 2006 VA Form 9, the Veteran indicated he did not 
want a hearing before a Board member.  


Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finality/new and material evidence

Rating decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The 'old' evidence

The evidence at the time of the March 1990 Board decision 
included service treatment records, VA treatment and 
examination records, and private chiropractic records.  
Essentially, the service treatment records included entries 
showing that in January 1984, the Veteran had complained of 
and received treatment for right ankle pain, bilateral 
Achilles tendonitis, and a painful left leg.  The service 
records indicated that an examination of the right ankle was 
negative, an assessment of bilateral tendonitis was made, and 
a left leg muscle strain was diagnosed.  An October 1984 VA 
examination report showed negative x-ray evidence and a 
diagnosis of residuals of a stress fracture of the left hip.  

VA records showed the Veteran complained of left hip pain on 
numerous occasions in 1985.  In 1987, the Veteran complained 
of low back pain and a June 1987 x-ray of the lumbar spine 
showed no acute findings.  The records show that the Veteran 
complained that since his left hip fracture, he had felt low 
back pain which radiated down his left leg and later, down 
his right leg.  The examiner diagnosed the condition as a 
chronic lumbosacral strain of questionable etiology.  An 
August 1987 VA examiner diagnosed the Veteran's condition as 
"symptomatic residuals of stress fracture of the left hip; 
lumbosacral strain, acute and chronic."

The record before the Board in March 1990 also included the 
transcriptions of a September 1988 Travel Board hearing in 
which the Veteran described the left hip pain and the fact 
that he first noticed back pain in June or July 1986 which, 
he stated, he was told by a VA examiner was related to his 
hip.  A June 1988 private radiology report showed the Veteran 
underwent an MRI which resulted in a diagnosis of "moderate 
central disc bulge at L4-5 level associated with moderate 
imprint upon anterior aspect of adjacent thecal sac."  
Finally, the record included a January 1989 VA examination 
report which included x-ray results.  The January 1989 
diagnoses were "residuals of stress fracture of the left 
hip; degenerative disc disease, cervical spine; herniation of 
the nucleus pulposus (lumbar)."

The March 1990 Board decision

The March 1990 Board decision determined that there was no 
low back disorder during service and that the low back 
disorder was not etiologically related to the service-
connected residuals of a left hip stress fracture.  The Board 
further noted that the Veteran's claim was a claim for 
secondary service connection.

In terms of the elements of secondary service connection 
articulated in Wallin above, the Board found that there was 
evidence of elements (1) and (2), a current disability and a 
service-connected disability, but no evidence of element (3), 
medical evidence of a nexus between elements (1) and (2).

Evidence submitted since the March 1990 decision

Evidence submitted between the March 1990 Board decision and 
the September 2002 Board decision further establish the 
nature of the Veteran's low back disorder, or Wallin element 
(1).  None of the evidence submitted for consideration by the 
September 2002 Board decision addressed Wallin element (3), 
the critical element found lacking by the March 1990 Board.  

Since the September 2002 Board decision, the Veteran 
submitted the November 2004 and December 2005 letters from 
Dr. M.G., M.D., a private physician who has treated the 
Veteran for back and left hip problems.  In those letters Dr. 
M.G. stated:

It is my opinion within reasonable medical 
probability that [the Veteran's] hip problems have 
an effect on his back condition as does his back 
problems have an effect on his hip.  When the hip 
becomes symptomatic, added stress can be placed on 
the back which can result in the back also becoming 
symptomatic and vice versa.

The two letters contain the same language.  

The record also contains the medical opinion of Dr. D.M., 
M.D., a VA physician who, after review of the Veteran's VA 
claims folder including Dr. M.G.'s letters, opined that 
"[T]he preponderance of evidence indicates that it is less 
likely as not that the mild left hip stress fracture of 1984 
caused any aggravation of the Veteran's lumbar spine 
arthritis."

Analysis

As indicated in the Introduction, the Board denied the 
Veteran's claim for service connection for a low back 
condition in a March 1990 decision which was not appealed by 
the Veteran.  That decision is final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2008).  The Veteran 
now seeks to reopen his claim.  

As explained above, the Veteran's claim for service 
connection for his low back disorder may only be reopened if 
he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus supra. 

The crucial inquiry is whether the Veteran has submitted new 
and material evidence suggesting that his current back 
disorder is related to his service-connected left hip 
disability.  The record clearly establishes that Dr. M.G.'s 
opinion is such evidence.  Therefore, the Board finds that 
there is new and material evidence submitted as to each and 
every aspect of the claim that was lacking at the time of the 
last final denial.  The claim for entitlement to service 
connection for a low back disorder is reopened.



Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on the merits. 

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board observes that the Veteran has been examined by VA 
examiners including Dr. D.M. cited above.  After review of 
the record, the Board finds that VBA has fulfilled its duty 
to assist the Veteran and further finds that the record 
contains medical evidence sufficient to render a decision on 
the issue on appeal.

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Entitlement to service connection for a low back disorder to 
include as secondary to a left hip disability.

The relevant law and regulations pertaining to service 
connection and secondary service connection are stated above.

Analysis

As stated above, the Veteran has consistently contended that 
he is entitled to service connection for a low back disorder 
caused by his service-connected left hip disability.  He has 
not contended that his back condition arose or was aggravated 
during service.  Thus, the Board will limit its analysis to 
the issue of secondary service connection.

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin.  The Board 
has previously noted that the first two Wallin elements have 
been established, and were established at the time of the 
March 1990 Board decision.  The crucial issue in this case is 
whether the evidence is in at least in equipoise that the 
Veteran's low back condition was aggravated or is due to his 
service-connected left hip disability.  The Board will 
address Wallin element (3).

The discussion above illustrates that the record contains the 
competing medical opinions of Dr. M.G. and Dr. D.M.  On the 
one hand, Dr. M.G. opines that the Veteran's low back 
condition is aggravated by his service-connected left hip 
disability.  On the other hand, Dr. D.M. opines that it is 
less likely than not that the Veteran's left hip disability 
caused any aggravation of the Veteran's lumbar spine 
arthritis.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability. In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence. See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). The Court instructed that the Board 
should assess the probative value of medical opinion evidence 
by examining the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches. See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

Dr. M.G.'s opinion is simply stated in the two sentences of 
the November 2004 and December 2005 letters.  Essentially, 
Dr. M.G. stated that it was his opinion that it was within 
reasonable medical certainty that the Veteran's left hip 
aggravated his back and that his back aggravated his left 
hip.  There is no exposition of clinical data to substantiate 
Dr. M.G.'s opinion, nor is there any explanation regarding 
how Dr. M.G. reached his conclusion.  Indeed, the opinion is 
conclusory.  

In Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998), 
the Court found that the Board could assess probative value 
of a physician's opinion by determining whether the physician 
provides the basis for a proffered opinion.  In this case, 
although Dr. M.G.'s opinion provides evidence of a nexus 
between the Veteran's service-connected left hip disability 
and his low back, the probative value of that opinion is 
limited.  

The Board observes that Dr. D.M.'s opinion includes a 
rationale stated within the November 2006 medical report.  In 
it, Dr. D.M. notes that he has reviewed the Veteran's VA 
claims folder, and cites to evidence within the claims folder 
upon which he bases his medical opinion.  First, Dr. D.M. 
notes the Veteran had two x-rays in 1984 which were normal 
and that the stress fracture was revealed in a bone scan and 
did not require surgery.  This evidence, Dr. D.M. states, 
indicates that the left hip fracture was a minor one.  
Second, Dr. D.M. stated that in a June 2003 VA examination, 
the VA orthopedist was "not aware of any organic abnormality 
that was likely to cause ongoing hip symptoms," and that the 
entry indicated that the left hip pain "might be due to the 
Veteran's lumbar spine disease and not vice versa."  Third, 
that several physicians had reviewed the evidence over the 
years and none had noted any aggravation of the Veteran's 
lumbar disease secondary to his left hip stress fracture.  
Ultimately, Dr. D.M. opined that it was less likely than not 
that the Veteran's service-connected left hip disability 
aggravated or caused his lumbar spine disorder.

The Board finds Dr. D.M.'s opinion is more probative than Dr. 
M.G.'s opinion.  In Bloom v. West, 12 Vet. App. 185, 187 
(1999), the Court held that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Here, the evidence clearly establishes 
that Dr. D.M.'s opinion reflects clinical data which supports 
his opinion and further establishes that Dr. M.G.'s opinion 
does not.  Moreover, there is no indication that Dr. M.G. 
reviewed the Veteran's VA claims folder.  Thus, it is 
impossible for the Board to know upon what clinical evidence, 
if any, Dr. M.G.'s opinion was based.  See Elkins v. Brown, 5 
Vet. App. 474, 478 [rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
document that would have enabled him to form an opinion on 
service connection on an independent basis].

The Board recognizes that the Veteran's VA claims folder 
includes a June 1987 report of Dr. Hertzman who stated that 
he was "suspicious" that the Veteran's back condition may 
be related to his hip disability.  However, the Board finds 
that Dr. Hertzman's suspicion does not rise to a medical 
opinion regarding the etiology of the Veteran's back 
disorder, and is at best inconclusive.  Such opinions are not 
probative.  See Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).


Last, to the extent that the Veteran's statements can be 
construed to be evidence supporting a nexus between his 
service-connected left hip disability and his current back 
disorder, there is nothing in the record indicating that he 
is qualified to make such a medical determination.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, his statements 
have no probative value in this regard.

For those reasons, the Board finds that Wallin element (3) is 
not satisfied and that the claim fails for that reason.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened; to this extent only, the appeal is allowed.

Entitlement to service connection for a low back disorder is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


